EXHIBIT 10.1
 


MANAGEMENT AGREEMENT
AGREEMENT made as of the 13th day of October, 2017 by and among CERES MANAGED
FUTURES LLC, a Delaware limited liability company (“CMF”), CERES TACTICAL
COMMODITY L.P., a New York limited partnership (the “Partnership”) and Ospraie
Management, LLC, a Delaware corporation (the “Advisor” or “Ospraie”). ”). This
Agreement shall be effective upon Ospraie becoming registered as a commodity
trading advisor with the U.S. Commodity Futures Trading Commission (the “CFTC”)
and a member of the National Futures Association (“NFA”).
W I T N E S S E T H:
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving capital appreciation; and
WHEREAS, the Fifth Amended and Restated Limited Partnership Agreement effective
as of October 30, 2016 (the “Partnership Agreement”) permits CMF to delegate to
one or more commodity trading advisors CMF’s authority to make trading decisions
for the Partnership, which advisors may or may not have any prior experience
managing client funds; and
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
NOW, THEREFORE, the parties agree as follows:
1.          DUTIES OF THE ADVISOR.  1) For the period and on the terms and
conditions of this Agreement, the Advisor shall have sole authority and
responsibility, as one of the Partnership’s agents and attorneys-in-fact, for
directing the investment and reinvestment of the assets and funds of the
Partnership allocated to it from time to time by CMF in commodity interests,
including commodity futures and options on futures.  The Advisor may also engage
in swap and other derivative transactions on behalf of the Partnership with the
prior written approval of CMF.  All such trading on behalf of the Partnership
shall be i) in accordance with the trading strategies and trading policies set
forth in the Partnership’s Private Placement Offering Memorandum and Disclosure
Document dated as of October 31st, 2016, as supplemented (the “Memorandum”), and
as such trading policies may be changed from time to time upon receipt by the
Advisor of prior written notice of such change, and ii) pursuant to the trading
strategy
 

--------------------------------------------------------------------------------

selected by CMF to be utilized by the Advisor in managing the Partnership’s
assets.  CMF has initially selected the Advisor’s Commodity Program (the
“Program”), as described in Appendix A attached hereto, to manage the
Partnership’s assets allocated to it.  Any open positions or other investments
at the time of receipt of such notice of a change in trading policy shall not be
deemed to violate the changed policy and shall be closed or sold in the ordinary
course of trading.  The Advisor may not deviate from the trading policies set
forth in the Memorandum without the prior written consent of the Partnership
given by CMF.  The Advisor makes no representation or warranty that the trading
to be directed by it for the Partnership will be profitable or will not incur
losses.
(b)          CMF acknowledges receipt of the description of the Advisor’s
Program, attached hereto as Appendix A.  All trades made by the Advisor for the
account of the Partnership shall be made through such commodity broker or
brokers as CMF shall direct, and the Advisor shall have no authority or
responsibility for selecting or supervising any such broker in connection with
the execution, clearance or confirmation of transactions for the Partnership or
for the negotiation of brokerage rates charged therefor.  However, the Advisor,
with the prior written permission (by original, fax copy or email copy) of CMF,
may direct any and all trades in commodity futures and options to a futures
commission merchant or independent floor broker it chooses for execution with
instructions to give-up the trades to the broker designated by CMF, provided
that the futures commission merchant or independent floor broker and any give-up
or floor brokerage fees are approved in advance by CMF.  The Advisor, with the
prior written permission (by original, fax copy or email copy) of CMF, may enter
into swaps and other derivative transactions with any swap dealer it chooses for
execution with instructions to give-up the trades to the broker designated by
CMF, provided that the swap dealer and any give-up or other fees are approved in
advance by CMF.  All give-up or similar fees relating to the foregoing shall be
paid by the Partnership after all parties have executed the relevant give-up
agreements (via EGUS or by original, fax copy or email copy).
(c)          The initial allocation of the Partnership’s assets to the Advisor
shall be made to the Program, as described in Appendix A.  In the event the
Advisor wishes to use a trading system or methodology other than or in addition
to the Program in connection with its trading for the Partnership, either in
whole or in part, it may not do so unless the Advisor gives CMF prior written
notice of its intention to utilize such different trading system or methodology
and CMF consents thereto in writing.  In addition, the Advisor will provide five
days’ prior written notice to CMF of any change in the trading system or
methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would require a change in the description of
the trading strategy or methods described in Appendix A to be materially
accurate.  Further, the Advisor will provide the Partnership with a current list
of all commodity interests to be traded for the Partnership’s account and the
Advisor will not trade any additional commodity interests for such account
without providing notice thereof to CMF and receiving CMF’s written approval. 
The Advisor also agrees to provide CMF, on a monthly basis, with a written
report of the assets under the Advisor’s management together with all other
matters deemed by the Advisor to be material changes to its business not
previously reported to CMF.  The Advisor further agrees that it will convert
foreign currency
 
- 2 -

--------------------------------------------------------------------------------

balances (not required to margin positions denominated in a foreign currency) to
U.S. dollars no less frequently than monthly.  U.S. dollar equivalents in
individual foreign currencies of more than $100,000 will be converted to U.S.
dollars within one business day after such funds are no longer needed to margin
foreign positions.
(d)          The Advisor agrees to make all material disclosures to the
Partnership regarding itself and its principals as defined in Part 4 of the
CFTC’s regulations (“principals”), its manager(s), employees and member(s),
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or order. 
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by federal or state law
or NFA rule or order.  The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and that they will keep all such advice confidential.
(e)          The Advisor understands and agrees that CMF may designate other
trading advisors for the Partnership and apportion or reapportion to such other
trading advisors the management of an amount of Net Assets of the Partnership
(as defined in Section 3(b) hereof) as it shall determine in its absolute
discretion.  The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.
(f)          CMF may, from time to time, in its absolute discretion, select
additional trading advisors and reapportion funds among the trading advisors for
the Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month with respect
to the Advisor.  Pursuant to the sentence below, the Advisor agrees that it may
be called upon to promptly liquidate positions in CMF’s sole discretion so that
CMF may reallocate the Partnership’s assets, meet margin calls on the
Partnership’s account, fund redemptions, or for any other reason, except that
CMF will not require the liquidation of specific positions by the Advisor.  CMF
will give two days’ prior written notice to the Advisor of any calendar
month-end reallocations or liquidations where CMF intends to reallocate less
than 10% of the funds then allocated to the Advisor; provided, however, that CMF
will provide at least 30 days’ prior written notice if CMF intends to reallocate
as of any calendar month-end 10% or more of the funds then allocated to the
Advisor.
(g)          As set forth below, the Advisor shall assume financial
responsibility for any errors committed or caused by it in transmitting orders
for the purchase or sale of commodity interests for the Partnership’s account
including payment to the brokers of the floor brokerage commissions, exchange,
NFA fees, and other transaction charges and give-up charges incurred by the
brokers on such trades.  The Advisor’s errors shall include, but not be limited
to, inputting improper trading signals or communicating incorrect orders to the
commodity brokers.  The Advisor shall have an affirmative obligation to promptly
notify CMF in accordance with the provisions of Section 8(a)(iii) of any errors
with respect to the account, and the Advisor shall use
 
- 3 -

--------------------------------------------------------------------------------

its best efforts to identify and promptly notify CMF of any order or trade which
the Advisor reasonably believes was not executed in accordance with its
instructions to any broker utilized to execute orders for the Partnership.  For
purposes of calculating the Advisor’s responsibility for trade error losses
pursuant to this Section 1(g), the amount of trade error losses incurred in any
one month shall be netted against the amount of trade error gains accrued in
that same month, if any. To the extent that the trade error gains in any one
month exceed the trade error losses in that same month, resulting in net error
gains, the Partnership will retain such net error gains..  To the extent the
trade error losses in any one month exceed the trade error gains in that same
month, resulting in net error losses, the Advisor shall reimburse the
Partnership in the amount of such net error losses
2.          INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor
shall be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
3.          COMPENSATION.  2) In consideration of and as compensation for all of
the services to be rendered by the Advisor to the Partnership under this
Agreement, the Partnership shall pay the Advisor (i) an incentive fee
(“Incentive Fee”) payable annually equal to 20% of New Trading Profits (as such
term is defined below) earned by the Advisor for the Partnership for the
applicable calendar year and (ii) a monthly fee for professional management
services (“Management Fee”) equal to 1/12 of 1.5% (1.5% per year) of the
month-end Net Assets of the Partnership allocated to the Advisor (computed
monthly by multiplying the Net Assets of the Partnership allocated to the
Advisor as of the last business day of each month by 1.5% and dividing the
result thereof by 12).
(b)          “Net Assets of the Partnership” shall have the meaning set forth in
Section 7(d)(2) of the Partnership Agreement and without regard to further
amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions, management fees, administrative fees, ongoing
selling agent fees or Incentive Fees payable as of the date of such
determination.
(c)          “New Trading Profits” shall mean the excess, if any, of Net Assets
of the Partnership managed by the Advisor at the end of the fiscal period over
Net Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or distributions, if any, made during the fiscal period decreased by interest or
other income, not directly related to trading activity, earned on the
Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts.  Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership.  Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership.  Ongoing
expenses include offering and
 
- 4 -

--------------------------------------------------------------------------------

organizational expenses of the Partnership.  No Incentive Fee shall be paid to
the Advisor until the end of the first full calendar year of the Advisor’s
trading for the Partnership, which fee shall be based on New Trading Profits (if
any) earned from the commencement of trading by the Advisor on behalf of the
Partnership through the end of the first full calendar year of such trading. 
Interest income earned, if any, shall not be taken into account in computing New
Trading Profits earned by the Advisor.  If Net Assets of the Partnership
allocated to the Advisor are reduced due to redemptions, distributions or
reallocations (net of additions), there shall be a corresponding proportional
reduction in the related loss carryforward amount that must be recouped before
the Advisor is eligible to receive another Incentive Fee.
(d)          Annual Incentive Fees in respect of each calendar year and monthly
Management Fees shall be paid within twenty (20) business days following the end
of the period for which such fee is payable.  In the event of the termination of
this Agreement as of any date which shall not be the end of a calendar year or a
calendar month, as the case may be, the annual Incentive Fee shall be computed
as if the effective date of termination were the last day of the then current
quarter and the monthly Management Fee shall be prorated to the effective date
of termination.  If, during any month, the Partnership does not conduct business
operations or the Advisor is unable to provide the services contemplated herein
for more than two successive business days, the monthly Management Fee shall be
prorated by the ratio which the number of business days during which CMF
conducted the Partnership’s business operations or utilized the Advisor’s
services bears in the month to the total number of business days in such month.
(e)          The provisions of this Section 3 shall survive the termination of
this Agreement.
4.          RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by
the Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and
on behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, manager(s), employees and member(s) may
render advisory, consulting and management services to other clients and
accounts.  The Advisor and its officers, manager(s), employees and member(s)
shall be free to trade for their own accounts and to advise other investors and
manage other commodity accounts during the term of this Agreement and to use the
same information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies for the Partnership and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.
(b)          If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC‑ or exchange‑imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
in writing if the Partnership’s positions are included in an aggregate amount
which exceeds the applicable speculative position limit.  The Advisor agrees
that, if its trading recommendations are altered because of the application of
any speculative position limits, it will not modify the trading instructions
with respect to the
 
- 5 -

--------------------------------------------------------------------------------

Partnership’s account in such manner as to affect the Partnership substantially
disproportionately as compared with the Advisor’s other accounts.  The Advisor
further represents, warrants and agrees that under no circumstances will it
knowingly or deliberately use trading programs, strategies or methods for the
Partnership that are inferior to strategies or methods employed for any other
client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies or risk parameters, accounts experiencing differing inflows or
outflows of equity, accounts that commence trading at different times, accounts
that have different portfolios or different fiscal years, accounts utilizing
different executing brokers and accounts with other differences, and that such
differences may cause divergent trading results.
(c)          It is acknowledged that the Advisor and/or its officers,
manager(s), employees and member(s) presently act, and it is agreed that they
may continue to act, as advisor for other accounts managed by them, and may
continue to receive compensation with respect to services for such accounts in
amounts which may be more or less than the amounts received from the
Partnership.
(d)          The Advisor agrees that it shall make such information available to
CMF respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.
5.          TERM.  (a) This Agreement shall continue in effect until December
31, 2018 (the “Initial Termination Date”).  If this Agreement is not terminated
on the Initial Termination Date, as provided for herein, then, this Agreement
shall automatically renew for an additional one-year period and shall continue
to renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. At any time during the term of this
Agreement, CMF may terminate this Agreement upon at least 30 days’ prior written
notice to the Advisor.  At any time during the term of this Agreement, CMF may
elect to immediately terminate this Agreement if (i) the Net Asset Value per
Unit shall decline as of the close of business on any day to $400 or less; (ii)
the Net Assets of the Partnership allocated to the Advisor (adjusted for
redemptions, distributions, withdrawals or reallocations, if any) decline by 20%
or more as of the end of a trading day from such Net Assets of the Partnership’s
previous highest value; (iii) limited partners owning at least 50% of the
outstanding units of the Partnership shall vote to require CMF to terminate this
Agreement; (iv) the Advisor fails to comply with the material terms of this
Agreement; (v) CMF, in good faith, reasonably determines that the performance of
the Advisor has been such that CMF’s fiduciary duties to the Partnership require
CMF to terminate this Agreement; (vi) CMF reasonably believes that the
application of speculative position limits will substantially affect the
performance of the Partnership; (vii) the Advisor fails to conform to the
trading policies set forth in the Partnership Agreement or the Memorandum, as
they may be changed from time to time; (viii) the Advisor merges, consolidates
with another entity, sells a substantial portion of its assets, or becomes
 
- 6 -

--------------------------------------------------------------------------------

bankrupt or insolvent, (ix)  Dwight Anderson dies, becomes incapacitated, leaves
the employ of the Advisor, ceases to control the Advisor or is otherwise not
managing the trading programs or systems of the Advisor, (x) the Advisor’s
registration as a commodity trading advisor with the CFTC or its membership in
NFA or any other regulatory authority, is terminated or suspended; or (xi) CMF
reasonably believes that the Advisor has contributed or may contribute to any
material operational, business or reputational risk to CMF or CMF’s affiliates. 
This Agreement will immediately terminate upon dissolution of the Partnership or
upon cessation of trading by the Partnership prior to dissolution.
(b)          The Advisor may terminate this Agreement by giving not less than 30
days’ prior written notice to CMF (i) in the event that the trading policies of
the Partnership as set forth in the Memorandum are changed in such manner that
the Advisor reasonably believes will adversely affect the performance of its
trading strategies; (ii) after October 1st, 2018; or (iii) in the event that CMF
or the Partnership fails to comply with the terms of this Agreement.  The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity pool operator or its membership in NFA is terminated or suspended or
if CMF or the Partnership fails to comply with a material term of this
Agreement.
(c)          Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
6.          INDEMNIFICATION.    (a)(i) In any threatened, pending or completed
action, suit, or proceeding to which the Advisor was or is a party or is
threatened to be made a party arising out of or in connection with this
Agreement or the management of the Partnership’s assets by the Advisor or the
offering and sale of units in the Partnership, CMF shall, subject to subsection
(a)(iii) of this Section 6, indemnify and hold harmless the Advisor against any
loss, liability, damage, fine, penalty, obligation, cost, expense (including,
without limitation, attorneys’ and accountants’ fees, collection fees, court
costs and other legal expenses), judgments and awards and amounts paid in
settlement actually and reasonably incurred by it in connection with such
action, suit, or proceeding (collectively, “Losses”) if the Advisor acted in
good faith and in a manner reasonably believed to be in or not opposed to the
best interests of the Partnership and provided that such Losses were not the
result of the Advisor’s gross negligence, bad faith, recklessness, intentional
misconduct, or a breach of its fiduciary obligations to the Partnership as a
commodity trading advisor, unless and only to the extent that the court or
administrative forum in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
circumstances of the case, the Advisor is fairly and reasonably entitled to
indemnity for such expenses which such court or administrative forum shall deem
proper; and further provided that no indemnification shall be available from the
Partnership if such indemnification is prohibited by Section 16 of the
Partnership Agreement.  The termination of any action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
the Advisor did not act in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Partnership.
(ii)          Without limiting subsection (i) above, to the extent that the
Advisor has been successful on the merits or otherwise in defense of any action,
suit or proceeding referred to in subsection (i) above, or in defense of any
claim, issue or matter therein,
 
- 7 -

--------------------------------------------------------------------------------

CMF shall indemnify the Advisor against the expenses (including, without
limitation, attorneys’ and accountants’ fees) actually and reasonably incurred
by it in connection therewith.
(iii)          Any indemnification under subsection (i) above, unless ordered by
a court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subsection
(i) above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s providing the Advisor, by email, the notice of CMF’s
selection, that the Advisor does not approve the selection.
(iv)          In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees, court
costs and other legal expenses) incurred in connection therewith.
(v)          As used in this Section 6(a), the term “Advisor” shall include the
Advisor, its affiliates, principals, officers, manager(s), employees and
member(s) and the term “CMF” shall include the Partnership.
(b)          a) The Advisor agrees to indemnify, defend and hold harmless CMF,
the Partnership and their affiliates against any Losses incurred by them (A) as
a result of any material breach of any representations and warranties or
covenants made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved gross
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)).
(ii)          In the event CMF, the Partnership or any of their affiliates is
made a party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, manager(s), employees and
member(s) unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses) judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.
(c)          In the event that a person entitled to indemnification under this
Section 6 is made a party to an action, suit or proceeding alleging both matters
for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such
 
- 8 -

--------------------------------------------------------------------------------

person shall be indemnified only for that portion of the loss, liability,
damage, cost or expense incurred in such action, suit or proceeding which
relates to the matters for which indemnification can be made.
(d)          None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.
(e)          The provisions of this Section 6 shall survive the termination of
this Agreement.
7.          REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a)          The Advisor represents and warrants that:
(i)          All information with respect to the Advisor and its principals and
the trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not misleading
as of the date made.  All references to the Advisor and its principals, if any,
in the Memorandum or a supplement thereto will, after review and approval of
such references by the Advisor prior to the use of such Memorandum in connection
with the offering of Partnership units, be accurate in all material respects as
of the date made, except that with respect to pro forma or hypothetical
performance information in such Memorandum, if any, this representation and
warranty extends only to any underlying data made available by the Advisor for
the preparation thereof and not to any hypothetical or pro forma adjustments.
(ii)          The information with respect to the Advisor set forth in the
actual performance tables in the Memorandum, if any, is based on all of the
customer accounts managed on a discretionary basis by the Advisor’s principals
and/or the Advisor during the period covered by such tables and required to be
disclosed therein, and such tables have been prepared by the Advisor or its
agents in accordance with applicable CFTC and NFA rules and guidance, including,
but not limited to, CFTC Rule 4.25.   The Advisor will provide CMF with an
explanation of any monthly performance differences of greater than 0.25% between
the account managed by the Advisor on behalf of the Partnership and other
accounts managed by the Advisor which pursue substantially the same investment
strategy, other than those that are the result of large subscription or
redemption activity.
(iii)          The Advisor will be acting as a commodity trading advisor with
respect to the Partnership and not as a securities investment adviser and is
duly registered with the CFTC as a commodity trading advisor, is a member of
NFA, and is in compliance with any such other registration and licensing
requirements as shall be necessary to enable it to perform its obligations
hereunder.  The Advisor agrees to maintain and renew such registrations and
licenses during the term of this Agreement including, without limitation,
registration as a commodity trading advisor with the CFTC and membership in NFA.
- 9 -

--------------------------------------------------------------------------------

(iv)          The Advisor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full corporate power and authority to enter into this Agreement and to provide
the services required of it hereunder.
(v)          The Advisor will not, by acting as a commodity trading advisor to
the Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
(vi)          This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
(vii)          At any time during the term of this Agreement that an offering
memorandum or a prospectus relating to the Partnership units is required to be
delivered in connection with the offer and sale thereof, the Advisor agrees upon
the request of CMF to promptly provide the Partnership with such information as
shall be necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.
(b)          CMF represents and warrants for itself and the Partnership that:
(i)          CMF is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has full
limited liability company power and authority to perform its obligations under
this Agreement.
(ii)          CMF and the Partnership have the capacity and authority to enter
into this Agreement on behalf of the Partnership.
(iii)          This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
(iv)          CMF will not, by acting as the general partner to the Partnership
and the Partnership will not, breach or cause to be breached any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound which would materially limit or affect the performance of its
duties under this Agreement.
(v)          CMF is registered as a commodity pool operator and is a member of
NFA, and it will maintain and renew such registration and membership during the
term of this Agreement.
(vi)          The Partnership is a limited partnership duly organized and
validly existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
(vii)          The Partnership is not a "Benefit Plan Investor", as defined
under Section 3(42) of Employee Retirement Income Security Act of 1974, as
amended ("ERISA").
- 10 -

--------------------------------------------------------------------------------

(viii)          The Partnership is a qualified eligible person as defined in
CFTC Rule 4.7.
8.          COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a)
The Advisor agrees as follows:

(i)          In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable laws, including rules and regulations of
the CFTC, NFA, swap execution facility and/or the commodity exchange on which
any particular transaction is executed.
(ii)          The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, manager(s), employees and member(s), agents or
representatives, regardless of whether such investigation, suit, action or
proceeding also involves CMF which the Advisor reasonably believes is likely to
result in a material adverse change to the Advisor’s business or management of
assets on behalf of the Partnership.  The Advisor will also notify CMF of any
material developments associated with any such investigation, suit, action or
proceeding.
(iii)          In the placement of orders for the Partnership’s account and for
the accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review and reconcile
the Partnership’s positions, prices and equity in the account managed by the
Advisor daily and within two business days to notify the broker and the
Partnership’s brokers of (A) any trade which the Advisor believes was not
executed in accordance with its instructions; and (B) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.  Trader errors will be reported
to CMF on a quarterly basis as set forth in Section 1(d) hereof.
(iv)          The Advisor will maintain a net worth of not less than $1,000,000
during the term of this Agreement.
(v)          The Advisor will use its best efforts to close out all futures
positions prior to any applicable delivery period, and will use its best efforts
to avoid causing the Partnership to take delivery of any commodity.
(b)          CMF agrees for itself and the Partnership that:
(i)          CMF and the Partnership will comply with all applicable laws,
including rules and regulations of the CFTC, NFA, swap execution facility and/or
the commodity exchange on which any particular transaction is executed.
(ii)          CMF will promptly notify the Advisor of the commencement of any
material suit, action or proceeding involving it or the Partnership, whether or
not such suit, action or proceeding also involves the Advisor.  CMF will also
notify the Advisor of any
 
- 11 -

--------------------------------------------------------------------------------

material developments associated with any such investigation, suit, action or
proceeding which involves the Advisor.
(iii)          CMF will provide the Advisor with the Net Asset Value per Unit of
the Partnership as of the close of business on each month-end within 15 business
days of the prior month-end.
(iv)          CMF or the selling agents for the Partnership have policies,
procedures, and internal controls in place that are reasonably designed to
comply with applicable anti-money laundering laws, rules and regulations,
including applicable provisions of the USA PATRIOT Act.  CMF or the selling
agents for the Partnership have Customer Identification Programs (“CIP”), which
require the performance of CIP due diligence in accordance with applicable USA
PATRIOT Act requirements and regulatory guidance.  CMF or the selling agents for
the Partnership also have policies, procedures, and internal controls in place
that are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
9.          COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.
10.          ASSIGNMENT.  This Agreement may not be assigned by any party
without the express written consent of the other parties.
11.          AMENDMENT.  This Agreement may not be amended except by the written
consent of the parties.
12.          NOTICES.  All notices, demands or requests required to be made or
delivered under this Agreement shall be effective upon actual receipt and shall
be made either by electronic (email) copy or in writing and delivered personally
or by registered or certified mail or expedited courier, return receipt
requested, postage prepaid, to the addresses below or to such other addresses as
may be designated by the party entitled to receive the same by notice similarly
given:
If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue, 14th Floor
New York, New York  10036
Attention:  Patrick Egan
Email:  patrick.egan@morganstanley.com
If to the Advisor:


Ospraie Management, LLC
437 Madison Avenue, 28th Floor
New York, NY 10022
Attn:  Jason Mraz
Email:  jason.mraz@ospraie.com
- 12 -

--------------------------------------------------------------------------------

with a copy to:
ParkRiver Fund Solutions, LP
437 Madison Avenue, 28th Floor
New York, NY 10022
Attn:  Scott Baglio
Email: sbaglio@parkriverfs.com


13.          GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
14.          ARBITRATION.  The parties agree that any dispute or controversy
arising out of or relating to this Agreement or the interpretation thereof,
shall be settled by arbitration in accordance with the rules, then in effect, of
NFA or, if NFA shall refuse jurisdiction, then in accordance with the rules,
then in effect, of the American Arbitration Association; provided, however, that
the power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award, and
further provided, that any such arbitration shall occur within the Borough of
Manhattan in New York City.  Judgment upon any award made by the arbitrator may
be entered in any court of competent jurisdiction.
15.          NO THIRD PARTY BENEFICIARIES.  There are no third  party
beneficiaries to this Agreement, except that certain persons not party to this
Agreement may have rights under Section 6 hereof.
16.          COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.
PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. 
THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT..
YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE
 
- 13 -

--------------------------------------------------------------------------------

RULES OF REGULATORY AUTHORITIES OR MARKETS IN NON-UNITED STATES JURISDICTIONS
WHERE YOUR TRANSACTIONS MAY BE EFFECTED.




THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
- 14 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.



 
CERES MANAGED FUTURES LLC
 
 
By
/s/ Patrick T. Egan                            
     
Patrick T. Egan
   
President and Director
 
Date: October 13, 2017
       
CERES TACTICAL COMMODITY L.P.
 
 
By:  Ceres Managed Futures LLC
 
  (General Partner)
 
 
By
/s/ Patrick T. Egan                            
   
Patrick T. Egan
   
President and Director
 
Date: October 13, 2017
       
Ospraie Management, LLC
 
 
By
/s/ Jason Mraz                                   
   
Name: Jason Mraz
   
Title: President
 
Date: October 13, 2017



- 15 -

--------------------------------------------------------------------------------

APPENDIX A
Description of Program


Investment Strategy


The primary investment objective is the appreciation of capital through active,
leveraged trading and investment on a global basis primarily in a portfolio of
commodities and related derivative instruments.  Such commodity trading includes
futures, forward, option and swap contracts and physical commodities in energy,
industrial metals, precious metals, grains, softs/meats, freight and related
markets, among other commodity sectors.  The cornerstone of the Advisor's
approach to commodity investing is fundamental research.  The Advisor uses a
similar analytical methodology for each commodity market in which it elects to
invest.  This methodology incorporates the multiple variables that determine the
end price of a commodity, including, but not limited to, the available supply of
the commodity and the cost of production including extracting or harvesting,
transporting, processing and distributing such commodity.  It also incorporates
current and projected demand for the commodity based on relative and absolute
price levels and global economic factors.  In addition, the relative
availability of inventory in respect of a specified commodity to the world
markets is factored into the Advisor’s analytical model.  This analytical
methodology guides the Advisor's investment decisions with respect to an
industry and results in a view as to its likely economic prospects.  The
investment thesis is then expressed in the global capital markets principally
through futures and options instruments.
The majority of the Account’s portfolio will include long/short directional
investments based on the Advisor’s view on the future movements of prices of
applicable commodities.  The Advisor will also seek to maximize returns by
investing in relative value opportunities, including investments based on
intra-commodity curve related spreads (i.e., entering into a long and short
position in a commodity interest with different delivery months) and
inter-commodity price spreads (i.e., entering into a long position in a
commodity interest and entering into a short position in a related commodity
interest).   The Advisor may also invest in foreign exchange, primarily for
hedging purposes. 
While the Account’s portfolio will generally be based upon the Advisor’s
long-term views, the investment process will also include a subjective overlay
as to the short-term profitability of an investment.  The Advisor intends to
dynamically size and scale back its trades based on its continued fundamental
analysis, current level of conviction, the likely timing of realization, and
current market conditions applicable to each investment.  The Account’s
portfolio will be principally comprised of highly liquid investment assets in
order to maximize liquidity for investors.  The portfolio’s liquidity will be
achieved through the use of various instruments to access what the Advisor
believes is the most efficient combination of liquidity and risk/reward
considerations for each position.
- 16 -

--------------------------------------------------------------------------------



Commodity Products/Markets/Exchanges
                Industrial metals - aluminum, copper, Zinc, lead and nickel
(London Metals Exchange/NYMEX)
                Bulks -Iron ore (LCH/NYMEX)
                Freight - cleared capesize FFAs (LCH)
                US Natural Gas (NYMEX/ICE)
                Precious metals - gold, silver, platinum and palladium
(NYMEX/COMEX)
                Petroleum complex - WTI, Brent, ULSD, RBOB and gasoil
(NYMEX/ICE/CME)
                Grain - corn, beans, bean oil, bean meal, Chicago wheat, KC
wheat and Minneapolis wheat, ethanol (CBOT/KCBOT/Minne)(CME)
                Cotton (NYBOT-ICE)
                Softs - US and London coffee, cocoa and sugar (NYBOT-ICE)/Euro
ICE)
                Meats:  Live cattle, lean hogs and feeder cattle (infrequently)
(CME
Rapeseed (Euronext Paris)
               Canola (Winnepeg Exchange)
               Matif wheat (Euronext Paris)
               Rough rice (CBOT)
                Cobalt (LME)
                 Lumber (CME)
                 Coal (API2, API4 and PRB)(NYMEX)(ICE)
                 Fuel oil (NYMEX)(ICE)
                 Naptha (NYMEX)(ICE)
                 GC gasoline (NYMEX)(ICE)
                 EBOB (NYMEX)(ICE)
                 Palm oil (Malaysian Exchange)
                 UK Natural gas (EURO ICE)
                 Tin (LME)






- 17 -